Citation Nr: 1704440	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  09-04 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to January 2, 2008, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from August 30, 2005, to January 1, 2008.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD and assigned an initial rating of 50 percent, effective August 30, 2005.  The Board remanded the case in March 2012 and August 2013.  During the pendency of the appeal, in a September 2013 rating decision, the RO granted a higher rating of 70 percent for PTSD, effective July 8, 2009.

In October 2015, the Board denied an initial rating in excess of 50 percent from August 30, 2005, to January 1, 2008; granted an increased rating of 70 percent from January 2, 2008, to July 7, 2009; and denied a disability rating in excess of 70 percent as of July 8, 2009, for service-connected PTSD.  The Veteran appealed to the Court of Appeals for Veterans Claims (the Court) the Board's decision to deny a disability rating in excess of 50 percent for service-connected PTSD from August 30, 2005, to January 1, 2008.  In an April 2016 Order pursuant to a Joint Motion for Partial Remand (JMPR), the Court vacated the Board's decision denying a disability rating in excess of 50 percent for PTSD from August 30, 2005, to January 1, 2008; and remanded it back to the Board for action consistent with the terms of the JMPR.

In October 2015, the Board also remanded the issue of TDIU to be readjudicated prior to July 8, 2009.  In June 2016, the RO granted TDIU, effective January 2, 2008.  However, the Veteran again raises TDIU for the period from August 30, 2005, to January 1, 2008, in accordance with Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).





FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, prior to January 2, 2008, the Veteran's service-connected PTSD was most appropriately characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  Resolving all reasonable doubt in the Veteran's favor, from August 30, 2005, to January 1, 2008, the schedular criteria for a TDIU are met, and the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to January 2, 2008, the criteria for an initial rating of 70 percent, but no higher, for PTSD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  From August 30, 2005, to January 1, 2008, the criteria for a TDIU were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In its October 2015 decision, the Board provided a detailed discussion of how VA's duties to notify and assist had been met in this case, and this discussion is hereby incorporated into this decision by reference.  Further, the parties to the JMPR did not identify any deficiencies with regard to either the duty to notify or the duty to assist.

II.  Facts

As stated above, the issue of entitlement to an initial rating in excess of 50 percent for PTSD prior to January 2, 2008, was remanded back to the Board by the Court in April 2016 for action consistent with the terms of the JMPR.  The parties of the JMPR agreed that the Board erred by providing inadequate statements of reasons and bases for its denial of this issue, specifically as to why January 2, 2008, was selected as the effective date for the 70 percent rating for the Veteran's service-connected PTSD.

In its October 2015 decision, the Board provided a detailed description of the pertinent medical evidence in this case, including VA treatment records from August 2005 to December 2013, hearing testimony from June 2009, and VA examination reports from January 2008, which are hereby incorporated into this decision by reference.

Additionally, in his December 2013 and July 2016 VA Forms 21-8940, the Veteran contended that PTSD prevented him from securing or following any substantially gainful occupation.  In December 2013, he stated that he had been self-employed in construction until 1989, that he became too disabled to work in 1989, and that he then worked until 1990 at his wife's bait and tackle shop.  However, in July 2016, he reported that he was self-employed until 1998, at which time he became too disabled to work based on his PTSD symptoms.

In a July 2016 affidavit, the Veteran opined that he could not maintain substantially gainful employment due to his service-connected PTSD.  He explained that he began to experience PTSD symptoms around 1970, including nightmares and waking up several times in the middle of the night, which caused him to be agitated and irritable.  He stated that being self-employed allowed him to take time off when needed and to have minimal contact with others, as he did not get along easily with and avoided interacting with people as much as possible as he was easily irritated and felt he could not trust others.  He noted that he stopped working as his PTSD symptoms increasingly affected his productivity and concentration.

In November 2016, the Veteran provided an October 2016 letter from Dr. J.M., a private psychologist, who interviewed the Veteran and reviewed the claims file.  He opined that it was at least as likely as not that the Veteran's service-connected PTSD imposed severe limitations of occupational and social functioning since at least 2005.  Specifically, he stated that it was at least as likely as not that the PTSD symptoms caused deficiencies in most areas, such as work, family and other relations, thinking, and mood due to re-experiencing; avoidance; arousal and dissociation affecting the ability to function independently, appropriately, and effectively; impaired impulse control (including unprovoked irritability); difficulty in adapting to stressful circumstances (including work or work-like settings); and significant concentration difficulties.  He also noted severe symptoms of intrusive memories, nightmares, startle response, depressed mood, feelings of suspiciousness, and low energy and motivation.

Additionally, Dr. J.M. opined that it was at least as likely as not that the limitations of social and occupational functioning from his service-connected PTSD alone rendered the Veteran unable to secure and follow substantially gainful employment since he last worked in 1998.  Specifically, he found that it was at least as likely than not that the Veteran was unable to complete a normal workday and work week without interruptions from psychologically-based symptoms, perform at a consistent pace without an unreasonable number and length of rest periods, attend work regularly, or accept supervision and interact appropriately with co-workers and the general public.

III.  Higher Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

Prior to January 2, 2008, the Veteran's PTSD has been evaluated as 50 percent disabling, under 38 C.F.R. § 4.130, DC 9411.

Under DC 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) or no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

Upon reconsideration of the evidence and in light of the newly submitted evidence, the Board finds that an initial rating of 70 percent, but no higher, for the Veteran's PTSD prior to January 2, 2008, is warranted.

During this time period, the Board finds that the Veteran's PTSD is more appropriately characterized by occupational and social impairment, with deficiencies in most areas.  Notably, Dr. J.M. opined that it was at least as likely as not that the Veteran's service-connected PTSD imposed severe limitations of occupational and social functioning since at least 2005, based on re-experiencing; avoidance; arousal and dissociation affecting his ability to function independently, appropriately, and effectively; impaired impulse control (including unprovoked irritability); difficulty in adapting to stressful situations (including work or work-like settings); and significant concentration difficulties.  He also found that the Veteran had severe symptoms of intrusive memories, nightmares, startle response, depressed mood, anxiety, feelings of suspiciousness, and low energy and motivation; and noted that the Veteran lacked close friends, was easily irritated, and described his marriage as more of an "arrangement."

The Board notes that the contemporaneous evidence is conflicting regarding the severity of the Veteran's symptoms, which, at first glance, do not appear to be similar in frequency, severity, or duration to those listed under the 70 percent rating criteria.  However, the Veteran reported that his PTSD symptoms required him to be self-employed and eventually unemployed, and resulted in his prior divorces, as he did not get along easily with and avoided interacting with people as much as possible, was easily irritated, and felt that he could not trust others.  As such, giving the Veteran the benefit of the doubt, the Board finds that the overall level of occupational and social impairment more closely approximates that of a 70 percent rating.

While an increased rating of 70 percent is warranted, the Board finds that a total rating is not warranted prior to January 2, 2008, as the preponderance of the evidence is against a finding of total occupational and social impairment.  In this regard, the evidence does not indicate that the Veteran displayed or experienced the detachment from reality contemplated by the total rating, such as evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; or memory loss for names of close relatives, own occupation, or own name.  In fact, the Veteran consistently denied suicidal or homicidal ideation or intent, and was noted to be neat and clean in appearance.  The Veteran also exhibited spontaneous speech and denied any hallucinations or delusions.  As such, the severity of his psychiatric symptoms does not rise to the level such that the next higher rating of 100 percent would be warranted.

Therefore, the Board finds that the evidence in favor of a disability rating of 70 percent prior to January 2, 2008, has attained the point of relative equipoise with the evidence against.  With resolution of all reasonable doubt in favor of the Veteran, the Board concludes that a disability rating of 70 percent, but no higher, is warranted.

The Board has considered whether an extraschedular evaluation is warranted for the issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Thus, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

IV.  TDIU

The Veteran again raises entitlement to a TDIU as part of the PTSD claim, pursuant to Rice, 22 Vet. App. at 453.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration shall be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2015); Van Hoose, 4 Vet. App. at 363.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran is service-connected for PTSD (considering the Board's action herein, now 70 percent, effective August 30, 2005), with a combined service-connected disability rating of 70 percent from August 30, 2005.  The Board notes that a TDIU was previously granted from January 2, 2008, as stated above.  In light of the Board's action herein, the schedular criteria for a TDIU are now met from August 30, 2005, and entitlement to TDIU turns on the determination as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.

As discussed above, the evidence reflects that the Veteran was required to be self-employed due to his PTSD symptoms and his inability to be around people, and had to stop working as his PTSD symptoms increasingly affected his productivity and concentration.  Dr. J.M. opined that the Veteran had symptoms of such severity that it severely limited his occupational and social functioning since at least 2005.  He also opined that it was at least as likely as not that occupational and social impairments caused by the Veteran's PTSD symptoms rendered him unable to secure and follow substantially gainful employment since 1998, as he was unable to complete a normal workday and work week without interruptions from his symptoms, perform at a consistent pace without an unreasonable number and length of rest periods, attend work regularly, or accept supervision and interact appropriately with co-workers and the general public.

Upon reconsideration of the evidence of record and in light of the newly submitted evidence, the Board finds that, with resolution of all reasonable doubt in favor of the Veteran, the criteria for a TDIU were met for the period from August 30, 2005, to January 1, 2008.


ORDER

Entitlement to an initial rating of 70 percent, but no higher, prior to January 2, 2008, for service-connected PTSD is granted.

Entitlement to a TDIU is granted from August 30, 2005, to January 1, 2008.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


